DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, with respect to 35 USC 112(b) Claim Rejections of Claims 2-3 have been fully considered and are persuasive.  The 35 USC 112(b) Claim Rejections of Claims 2-3 have been withdrawn. 
Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious 
“a fine blanking device for forming a friction plate with friction material layers, comprising…a bottom of the upper blank holder and a top of the lower blank holder are respectively recessed to form a ring groove; a buffer layer is provided inside the ring groove; a depth of the ring groove is larger than a thickness of the buffer layer”.
Searching by the Examiner yielded prior art as cited below:
The closest prior art, Wolnosky (US 3,570,343), hereinafter Wolnosky, discloses a fine blanking device, having upper and lower blank holders.  Wolnosky is silent to “a fine blanking device for forming a friction plate with friction material layers, comprising…a bottom of the upper blank holder and a top of the lower blank holder are respectively recessed to form a ring groove; a buffer layer is provided inside the ring groove; a depth of the ring groove is larger than a thickness of the buffer layer”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Page (US 3,724,247), hereinafter Page. Page teaches a press having a blankholder and buffer layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725